Spalding, J.
(dissenting in part). I concur in the reversal of the judgment of conviction in this case, and while I agree with my associates that the instruction in the following language: “It is not enough that the party killing another believed himself in danger from the person killed, unless the facts were such that the jury in the light of all the facts and circumstances known to the slayer, or believed by him to be true, can say he-had reasonable ground for such belief” — in the light of the circumstances of this case and the other instructions, is sustainable, yet, I cannot agree with the reasons given by my associates for sustaining it.
In my opinion, the other instruction complained of, wherein the trial court stated: “If between the provocation and the homicide ’there is sufficient time for the blood'to cool'and. for passion to subside and reason to -interpose, the provocation, however, great, cannot be considered, and the court instructs you that the reasonable time within which -the law presumes that the blood had cooled, and the ángry passions aroused by the provocation have subsided, is the time within which an ordinary reasonable man would have cooled under like circumstances” — taken in connection with the rest of the charge on the subject, is the better rule of law. Its correctness is supported by the great weight of .authority, and as I read the cases cited (State v. Grugin, 147 Mo. 39, 47. S. W. 1058, 42 L. R. A. 774, 71 Am. St. Rep. 533). it does not sustain the construction given it by my associates, and it is cited in several *446textbooks as sustaining the doctrine announced in the portion of the charge above quoted. To hold, that the only standard by which to judge of the sufficiency of the cooling time is that of the defendant, it seems to me, throws upon the injured party the burden of determining, before even entering into conversation with another, his mental condition, temperament, the ease with which he is ■provoked, and the time it will take for him to cool after provocation, and many other equally impractical and unreasonable duties. •It is clear to me that the better rule is, not the time that it would ■take an ideal man or the defendant, but the time it would take the average or ordinary person, to cool under like circumstances. This principle has been approved by the vast majority of our courts that have passed upon it, and I think is the well-settled rule of law on this subject. I do not care to enter into a discussion on the subject, but call attention to Ryan v. State, 115 Wis. 488, 92 N. W. 271; 1 McLain, Crim. Law, sections 337, 338; 21 Am. & Eng. Enc. Law, 177, 178; Wharton on Homicide (3d Ed.), section 205 and cases cited.
(113 N. W. 374.)